447 So. 2d 283 (1983)
Terry Lee WILLIS, Appellant,
v.
STATE of Florida, Appellee.
No. 82-2663.
District Court of Appeal of Florida, Second District.
December 7, 1983.
Jerry Hill, Public Defender, and William H. Pasch, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Diane Barrs, Asst. Atty. Gen., Tampa, for appellee.
SCHEB, Judge.
Terry Lee Willis was convicted of robbery and first-degree murder and sentenced to concurrent terms of fifteen years and life imprisonment. The trial court retained jurisdiction over twenty-five years of the appellant's life sentence pursuant to section 947.16(3), Florida Statutes (1981).
We hold that the trial court erred in retaining jurisdiction over the life sentence because a life span is immeasurable. Cordero-Pena v. State, 421 So. 2d 661 (Fla. *284 3d DCA 1982). We note, however, that since appellant was convicted of a capital felony, he is required to serve no less than twenty-five years before becoming eligible for parole. See § 775.082(1), Fla. Stat. (1981).
We have examined appellant's other points on appeal and find them to be without merit. Accordingly, we vacate the portion of the sentence for first-degree murder wherein the trial court retained jurisdiction for twenty-five years over the life sentence. Otherwise, we affirm appellant's judgments and sentences.
BOARDMAN, A.C.J., and LEHAN, J., concur.